Citation Nr: 0524895	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  94-48 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to a combined rating higher than 50 percent for a 
lumbar spine disorder, comprised of ratings of 40 percent for 
lumbosacral strain with limitation of motion and 10 percent 
for sensory loss of the left lower extremity, for the period 
on and after September 23, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from January 1975 to February 
1986.

This case initially came before the Board of Veterans' 
Appeals (Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
the veteran's claim for a rating higher than 40 percent for 
her service-connected lumbar spine disorder.  After a January 
1995 RO hearing, the Board remanded the claim in April 1998 
and June 1999 for additional development.

In March 2003, after jurisdiction over this case was 
transferred to the VARO in Columbia, South Carolina, which 
forwarded the appeal to the Board, the Board denied the 
veteran's claim for the time period prior to September 23, 
2002.  However, as to the time period on and after that date, 
the Board, acting pursuant to 38 C.F.R. § 19.9(a)(2), 
undertook additional development in light of changes in the 
rating criteria for evaluating disabilities of the spine.  
After that regulation was ruled invalid, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board in August 2003 remanded the 
claim to the RO for such development.  After that development 
took place, Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the RO in March 2005 increased the rating to a combined 50 
percent, 40 percent for lumbosacral strain with limitation of 
motion and 10 percent for sensory impairment of the left 
lower extremity.  This award was effective November 1993.

After the case was returned to the Board, the veteran 
submitted private treatment records to the RO, which 
forwarded these records to the Board.  Pursuant to 38 C.F.R. 
§ 19.37(b) (2004), evidence received by the RO after the 
claims file has been transferred to the Board must be 
forwarded to the Board if it bears on the appellate issues, 
and "the Board will then determine what action is required 
with respect to the evidence."  For the reasons explained 
below, although some of the additional evidence relates to 
the veteran's back disorder, it does not change the Board's 
analysis of the veteran's claim.  Moreover, the veteran's 
representative in its August 2005 written brief presentation 
addressed the new evidence submitted by the veteran and did 
not ask that these materials be sent to the RO for 
consideration.  Thus, the Board finds that remand to the RO 
for consideration of the recently submitted evidence is not 
necessary here, and it will therefore decide the claim and 
that the basis that this is a waiver of RO review.


FINDINGS OF FACT

1.  The orthopedic manifestations of the veteran's lumbar 
spine disorder do not include fracture of the vertebra, 
ankylosis of any part of the spine, IVDS, or additional 
limitation of range of motion due to pain, fatigue, weakness, 
or lack of endurance.  More than severe back impairment has 
not been shown.

2.  The neurologic manifestations of the veteran's lumbar 
spine, such as decreased sensation, absent achilles reflexes, 
and sensory loss in the extremities, cause no more than mild 
incomplete paralysis of the left leg, and his peripheral 
neuropathy has been attributed to his diabetes.


CONCLUSION OF LAW

The criteria for a combined rating in excess of 40 percent 
for the veteran's lumbar spine disorder, comprised of 40 
percent for orthopedic manifestations and 10 percent for 
neurological manifestations, for the period on and after 
September 23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7. 4.10, 4.25, 4.40, 4.45 (2004); 38 C.F.R. § 4.71a, 
DCs 5285, 5286, 5289, 5292, 5293, 5295 (2002-2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5235-5243, § 4.124a, DC 8520 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's August 2003 remand, 
the Appeals Management Center (AMC) sent the veteran a 
February 2004 letter explaining VA's duties to notify and 
assist her with her claim for a rating higher than 40 percent 
for her lumbar spine disorder and the veteran's rights and 
responsibilities in this regard.  VA did not take any 
adjudicative action until the AMC's March 2005 rating 
decision and supplemental statement of the case (SSOC).  
Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on her claim, with "initial" referring to VA's first 
adjudicative action after the Board's August 2003 remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's February 
2004 letter told the veteran it was still working on her 
claim for a rating higher than 40 percent for her back 
disorder and explained, in an attachment entitled, "What the 
Evidence Must Show," that to establish entitlement to this 
benefit, the veteran had to show that her disability had 
gotten worse.  The letter also indicated, in an attachment 
entitled "What is the Status of your Claim and How you can 
Help," the information or evidence needed from the veteran 
and the respective responsibilities of the veteran and VA in 
obtaining it.  The AMC also indicated that it needed 
additional evidence from the veteran, listed various types of 
evidence that the veteran could submit, and told the veteran 
to submit the needed information or evidence promptly.  In 
addition, the AMC sent the veteran a February 2005 letter as 
to the claim for an increased rating for a low back disorder, 
which stated on the first page: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Moreover, the AMC included in its March 2005 SSOC the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  VA thus satisfied all four elements of the 
VCAA's content notice requirements.

Further, VA obtained all identified treatment records and 
afforded the veteran numerous VA examinations to assess the 
severity of her back disorder, including most recently a 
March 2005 VA examination.  And, there is no indication that 
any other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for a back disorder in May 1987 and she did not 
appeal this evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for the back disorder is at issue, the 
present level of disability is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, as indicated, the Board has already decided the 
claim as to the period prior to September 23, 2002.  Since 
that date, the criteria for evaluating disabilities of the 
spine have been amended.  First, the criteria in effect for 
evaluating disabilities under 38 C.F.R. § 4.71a (2002) ("the 
old criteria"), were revised effective September 23, 2002, 
see 38 C.F.R. § 4.71a, DCs 5285 through 5295 (2003) ("the 
interim criteria").  The criteria were again amended 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DCs 5235 
through 5243 (2004) ("the new criteria").  The most recent 
amendments included renumbering the various diagnostic codes, 
including the renumbering of DC 5295 to DC 5237, applicable 
to lumbosacral strain.  It is this diagnostic code under 
which the veteran's back disorder has been most recently 
rated by the RO.  With that rating the 40 percent rating for 
orthopedic pathology was continued.  It is also noted that 
the 10 percent rating for neurological pathology has been 
assigned effective from 1993.  The question now before the 
Board is whether there is any basis for an increased rating 
on or after September 23, 2002.

Under DC 5295, in effect prior to September 26, 2003, 40 
percent was the highest possible evaluation, and was 
warranted where there was severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or if some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002 & 2003).  
Significantly, however, under the new criteria, there is a 
new general rating formula, Note 1 to which provides that 
associated objective neurologic abnormalities should be 
evaluated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, General Rating Formula, Note 1 (2004).  
It is pursuant to this Note that the veteran was given an 
additional 10 percent for the sensory impairment of his left 
lower extremity, specifically, mild incomplete paralysis of 
the sciatic nerve pursuant to 38 C.F.R. § 4.124a, DC 8520 
(2004).  Under DC 5280, a 20 percent rating is warranted 
where the incomplete paralysis is moderate, and 40 percent is 
warranted where the incomplete paralysis is moderately 
severe.  Under the new general rating formula, a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine, and a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

In the RO's most recent March 2005 rating decision and SSOC, 
the veteran continued to receive 40 percent for the severe 
limitation caused by her lumbosacral strain, but, when this 
was combined with the 10 percent rating for the neurological 
manifestation of left leg sensory impairment, it resulted in 
a combined 50 percent evaluation.  See 38 C.F.R. § 4.25 
(2004).

At the May 2003 VA neurological examination, the veteran was 
diagnosed with chronic lumbosacral back pain without 
radiculopathy or neuropathy or other neurologic 
abnormalities.  The veteran indicated that her back pain had 
not changed in either quantity, quality, or frequency since 
September 23, 2002.  She reported that the pain was localized 
to the area just above her buttocks, and did not radiate.  
She also reported pain on a daily basis with muscle spasms 
that became incapacitating for three to four hours, causing 
her to lie down for most of a day.  She was not gainfully 
employed and did not exercise other than walking.  X-rays of 
the lumbar ordered at this time showed good alignment with 
the vertebral heights and disc spaces preserved and minimal 
hypertropic spurring at L3-4.

At the June 2003 VA examination, the veteran's lumbar spine 
had 80 degrees of forward flexion, 20 degrees of extension, 
and 30 degrees bilaterally of lateral flexion.  Three of the 
five Waddell's signs were positive and there was negative 
straight leg raising in the seated and supine position.  
There was 5/5 manual motor testing in all major musculature 
of the bilateral lower extremities, and the veteran was able 
to heel and toe walk and squat and rise without difficulty.  
She had a negative Gower's sign when rising from a chair, and 
deep tendon reflexes were 2+ and symmetric.  The assessment 
was that the veteran had no radiculopathy, no weakness of 
note, no neurological symptoms including weakness, 
neuropathy, or sciatica.  The examiner also wrote that he 
found no objective evidence of ongoing significant mechanical 
or physiologic lower back condition that would prevent the 
veteran from working based on her lower back.

At the March 2005 VA examination, the veteran indicated that 
she had had no surgeries, epidural injections, or physical 
therapy for her back, but that she used a cane because the 
back pain radiated to her left leg, affecting her ability to 
walk.  There was no change in the range of motion following 
repetitive use, no IVDS in the past twelve months, and a 
history of flare-ups.  The only stated limitation on her 
activities of daily living was the inability to lift or bend 
over.  On examination, the range of motion of the lumbar 
spine was 30 degrees of flexion without pain and 40 degrees 
with pain; extension of 10 degrees without pain and 15 
degrees with pain.  Lateral flexion was 20 degrees 
bilaterally without pain and 25 degrees bilaterally with 
pain.  The range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  There was 
positive straight leg raising bilaterally, but it was much 
more prominent on the left side, being present at 30 degrees.  
On neurological examination, there was normal strength, with 
decreased sensation at the L5 dermatome on the left side.  
There were also absent Achilles reflexes bilaterally and a 
glove and stocking type of sensory loss in all four 
extremities.  The impression was of diabetic peripheral 
neuropathy in all four extremities and L5 radiculopathy, most 
likely due to a compression factor, possibly a ruptured disk.

Based on the above, the veteran is not entitled to a higher 
rating for her back disorder.  The current 40 percent rating 
for orthopedic manifestations is the highest she can receive 
under the old or interim DCs 5292 and 5295 for severe 
lumbosacral strain and limitation of motion of the lumbar 
spine.  The only ratings higher than 40 percent available 
under the old or interim criteria for her lumbar spine 
disorder are for ankylosis of the entire spine under DC 5286 
or unfavorable ankylosis of the lumbar spine under DC 5289, 
and there has never been a finding of ankylosis of any part 
of the spine.  Nor is there evidence on examination or in X-
rays of fracture of the vertebra or IVDS, and the veteran is 
therefore not entitled to a higher rating under the old or 
interim DCs 5285 or 5293.  Similarly, the lack of ankylosis 
means that the veteran is not entitled to a higher rating 
than her current 40 percent for orthopedic manifestations 
under the new general rating formula.

As for neurologic manifestations, the veteran is not entitled 
to a rating higher than 10 percent under DC 8520 because the 
evidence reflects that any paralysis of the sciatic nerve is 
incomplete and mild.  Specifically, the June 2003 VA examiner 
stated that there were no neurologic symptoms, and there was 
normal strength at the March 2005 VA examination.  Although 
some left leg symptoms were attributed to the back disorder, 
such as some decreased sensation, sensory loss, and absent 
reflexes, there was no indication that these caused moderate 
or moderately severe incomplete paralysis, and the peripheral 
neuropathy that did exist was attributed to the veteran's 
diabetes.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  In the 
present case, although the veteran indicated generally that 
she suffered from flare-ups, the March 2005 VA examiner found 
no additional impairment due to pain, fatigue, weakness, or 
lack of endurance, and there were no such impairment noted on 
the other examinations.  Consequently, the veteran's back 
disorder does not include symptoms other than those 
contemplated by the governing rating criteria, and she is 
therefore not entitled to a higher rating based on the DeLuca 
factors.

Further, the veteran is not entitled to extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2004).  Although 
her disability does require her to use a cane, it has not 
resulted in frequent hospitalization and, although she is 
unemployed, the June 2003 VA examiner indicated that her 
disability would not prevent her from working.  Thus, there 
is no indication in the record that the average industrial 
impairment from the disability exceeds that contemplated by 
the assigned evaluation or that application of the schedular 
criteria is otherwise rendered impractical.  Referral of this 
case for extra-schedular consideration is therefore not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the new private treatment records submitted by the 
veteran do not reflect symptoms such as ankylosis, IVDS, 
additional limitation of range of motion or neurologic 
manifestations that would warrant a different rating.  
Indeed, the February 2005 treatment notes show that while the 
veteran complained of back pain radiating to her left leg, 
the examination findings included back pain without radiation 
and negative straight leg raising.  While March 2005 
treatment notes indicated that an MRI showed lumbar disc 
bulge with mild degenerative changes, April 2005 treatment 
notes indicated that she felt great and no longer had severe 
lumbar pain.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a higher rating than the combined 50 percent she is 
receiving for the orthopedic and neurological manifestations 
of her back disorder under any potentially applicable 
diagnostic code or based on any other factors.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
her claim for a higher rating must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a combined rating higher than 50 percent for a 
lumbar spine disorder, comprised of ratings of 40 percent for 
lumbosacral strain with limitation of motion and 10 percent 
for sensory loss of the left lower extremity, for the period 
on and after September 23, 2002, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


